Per Curiam. The burden of showing the decree in this case to be erroneous was on appellant. His briefs and abstracts of the record are so unsatisfactory, that the decree might justly have been affirmed without further inquiry. But examination of the record itself satisfies us that no error has intervened in the proceedings of the court below. The suit being brought by appellant to establish a mechanic’s lien, and the architect, in pursuance of the contract between appellant and appellee, having issued his final certificate, appellant must abide by it, in the absence of fraud and mistake. There is no evidence to impeach the good faith of the architect, nor can we find anything in the record which makes it appear he committed any mistake. Appellant thinks his contract did not require him to perform certain work described in the plans and specifications, but we find nothing in the case except his opinion to sustain him in that respect. On the contrary, the contract which he signed required him “ to perform all labor and furnish all material for the painter’s work, * * * according to the plans and specifications.” The written contract is final in this case. The decree is affirmed. Decree affirmed.